DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33, 37-38, and 41 have been cancelled.  Claims 44-60 have been newly introduced.
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive.
Claim Objections
Claim 34 and 35 are objected to because of the following informalities:  Claims 34 and 35 contain a typographical error, “ophthamalmically.” Appropriate correction is required.
Claim 47 is objected to because of the following informalities:  Claim 47 contains a typographical error, “compostion.” Appropriate correction is required.
Claim 50 is objected to because of the following informalities:  Claim 50 does not end in a terminal period (“.”).  Appropriate correction is required.
Claim 55 is objected to because of the following informalities:  Claim 50 contains a grammatical error, “comprises a stabilizers.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 49 and 51-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 49 depends upon claim 34 and recites that the composition further comprises a steroid.  Applicant points to basis in paragraph [0014].  This is not agreed with.  This paragraph discloses administering a second therapeutic agent that can include a steroid.  It does not disclose that the steroid is part of the claimed composition. No basis is seen for this claim.
Claim 51 depends upon claim 34 and recites that the excipient comprises a nanoparticle or a liposome.  Applicant points to basis in paragraph [0019].  This is not agreed with.  This paragraph indicates that nanoparticles have the HGF agent or polypeptide conjugated or covalently linked to the nanoparticles and that liposomes have the HGF agent or polypeptide associated or linked with the liposome.  The claims do not require these limitations.  No basis is seen for this claim.
Claim 52 recites that the surfactant is selected from the group consisting of benzalkonium chloride and EDTA.  The specification does not disclose either benzalkonium chloride and EDTA as being a surfactant.  Benzalkonium chloride is used as an antimicrobial preservative.  EDTA is used as a chelator.  No basis is seen for this claim.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 46, 48, 53, 57, and 59-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 46 is indefinite in reciting the trademarked product Carbopol 980.  The claim does not clearly identify the compound being claimed.  See at least 2173.05(u).
Claim 48 recites “wherein the form of the composition comprises a solid, a paste, an ointment, a gel, a liquid, an aerosol, a mist, a polymer, a film, an emulsion, or a suspension.”  It is unclear if this is further defining the ophthalmically acceptable excipient, emulsifier, wetting agent, carrier or filler of claim 34 or what specific components are required.  It is unclear whether a solid or a paste meets the requirements for “ophthalmically acceptable.”  Clarification is requested.
Claim 53 is indefinite in reciting various trademarked Carbowax products.  The claim does not clearly identify the compounds being claimed.  See at least 2173.05(u).
Claim 57 is confusing in reciting “wherein the composition comprises a borate buffer.”  It is unclear if this is an additional component to the composition of claim 34 or if this is defining the ophthalmically-acceptable excipient of claim 34.  Clarification is requested.
	Claims 59-60 are confusing in reciting “comprises an of about.”  It appears that a word is missing.  The metes and bounds of the claims cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 34-36, 39-40, 42-48, and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (U.S. Patent No. 5,776,464).
Nakamura et al. discloses a composition containing 1 mg of HGF, 1 g of mannitol and 10 mg of polysorbate 80 in 100 ml of physiological saline.  See at least Example 1 at column 8. 
A solution containing 1 mg of HGF and 100 mg of human serum albumin in 100 ml of 0.02M phosphate buffer (containing 0.15M of NaCl and 0.01% of polysorbate 80, pH 7.4) is also disclosed.  See at least Example 2 at column 8.  HGF solutions having 0.0002 to 0.2 w/v%, preferably 0.001 to 0.1 w/v % are also disclosed.  See column 5, lines 24-28.  The ‘464 patent references several sources for the human HGF including Nakamura et al. (Nature, 1989).  See column 4, lines 12-44, and column 6, lines 10-15.
Physiological saline is an ophthalmically acceptable excipient.  In particular, the 1 mg of HGF in 100 ml of physiological saline meets the 0.001% (w/v) limitation of claim 36.  The concentration range disclosed by Nakamura et al. includes the concentrations of claims 44-45.

Surfactants (e.g. polysorbate 80) are disclosed by the instant specification as being corneal stroma permeating excipients, see paragraph [0019], and instant claim 35).  Azuma et al. (U.S. Patent No. 6,423,691) is cited as evidence that mannitol and polysorbate 80 would have been known as suitable agents to include in eyedrops or ophthalmic compositions at the time of the invention.  See at least column 5, lines 50-65.  As such, the specific product in Example 1 of Nakamura et al. could have been used as an eyedrop and anticipates the claimed compositions.  See instant claim 39.
With respect to claim 35, saline would meet the limitation of a corneal stroma permeating excipient.  There is no limiting definition in the specification.
With respect to claim 46, saline would meet the limitation of a tear substitute.  There is no limiting definition in the specification.
With respect to claim 47, saline would meet the limitation of an ophthalmic lubricant.  There is no limiting definition in the specification.
With respect to claim 48, the compositions of Nakamura et al. are liquids.
With respect to claim 58, the composition of Nakamura et al. in Example 2 has a pH of 7.4.
Applicant’s arguments are not persuasive.  Nakamura et al. anticipates the claimed compositions.  Note that claim 34 requires that the fragment reduces corneal haze or scarring.  . 

Claims 34-35, 39-40, 42-43, 46-48, 50, 52, and 55-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (U.S. Patent No. 5,703,047, of record).
Wilson discloses ophthalmic eye drops containing HGF.  Preferred excipients include benzalkonium chloride and hyaluronic acid (disclosed by the instant specification as being corneal stroma permeating excipients, see paragraph [0019], and instant claims 35 and 50).  Biodegradable polymer microcapsules are disclosed.  The concentration of HGF is 50-500 ng/ml in physiological saline. Full length, naturally occurring HGF and fragments can be used. Human HGF is disclosed.  See at least abstract; claims; column 4, lines 21-26; column 5, line 40, through column 6, lines 34-41; column 7, lines l5-38; column 13, lines 6-15; and Example 4.  The compositions can include thiourea (claim 55), Dextran 70 (see claim 56), borate buffers (see claim 57).  See at least column 6, lines 1-25.
Naturally occurring HGF has the sequence of instant SEQ ID NO: 1 and would comprise the amino acids recited in instant claim 40.  (See also Nakamura et al. (Nature, 1989).)
With respect to claim 35, saline would meet the limitation of a corneal stroma permeating excipient.  There is no limiting definition in the specification.
With respect to claim 46, saline would meet the limitation of a tear substitute.  There is no limiting definition in the specification.

With respect to claim 48, the compositions of Wilson are liquids.

Applicant’s arguments are unpersuasive.  The claims rejected do not require any particular concentration.  Secondly, the claims are directed to products and not methods of use. Note that claim 34 requires that the fragment reduces corneal haze or scarring.  No such functional limitation is required for the polypeptide having 95% or 100% sequence identity with SEQ ID NO: 1.  Even so, the instant specification makes clear that any compositions having the components required by claim 34 would have the recited function of reducing corneal haze or scarring.  These are taught by Wilson.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 34 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. Patent No. 5,703,047, of record) in view of Mishra et al. (2011).
Wilson discloses ophthalmic eye drops containing HGF.  Preferred excipients include benzalkonium chloride and hyaluronic acid (disclosed by the instant specification as being corneal stroma permeating excipients, see paragraph [0019], and meeting the limitation of an ophthalmically acceptable excipient).  Biodegradable polymer microcapsules are disclosed.  The concentration of HGF is 50-500 ng/ml in physiological saline. Full length, naturally occurring HGF and fragments can be used. Human HGF is disclosed.  See at least abstract; claims; column 4, lines 21-26; column 5, line 40, through column 6, lines 34-41; column 7, lines l5-38; column 13, lines 6-15; and Example 4.  
Naturally occurring HGF has the sequence of instant SEQ ID NO: 1 and would comprise the amino acids recited in instant SEQ ID NO: 1.  (See also Nakamura et al. (Nature, 1989).)
Wilson does not specifically recite using liposomes as in instant claim 51.
Mishra et al. teaches that using liposomes for ophthalmic drug delivery would have been routine and advantageous at the time of the effective filing date.  See at least abstract, section 2 on page 3, and conclusion on page 12.
It would have been obvious to formulate the eye drops of Wilson with liposomes at the time of the effective filing date.  Wilson suggests using biodegradable polymer microcapsules and the liposomes of Mishra et al. are biodegradable polymer microcapsules for delivery to the eye.  One would have been motivated to do so to improve topical delivery of drugs (such as HGF) to the eye as a taught by Mishra et al. 
The claimed compositions would have been obvious over the prior art.  Note that claim 34 requires that the fragment reduces corneal haze or scarring.  No such functional limitation is required for the polypeptide having 95% or 100% sequence identity with SEQ ID NO: 1.  Even so, the instant specification makes clear that any compositions having the components required by claim 34 would have the recited function of reducing corneal haze or scarring.  These are taught by Wilson.  The added limitation taught by Mishra et al. with respect to dependent claim 51 would not abolish the biological activity of the HGF.

s 34, 53, 54, and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. Patent No. 5,703,047, of record) in view of Steele (U.S. Patent No. 9,610,245).
Wilson is applied as above.  The reference does not teach the specific excipients of claim 53, the specific antioxidants of claim 54, and the osmolality of claims 59-60.
Steele teaches that the ophthalmic eye drops can contain surfactants such as sorbitan fatty acid esters, including sorbitan monolaurate (i.e. lauric acid sorbitol ester).  See at least column 9, line 64, through column 10, line 19, and claim 11. (See instant claim 53.)
Steele teaches that the ophthalmic eye drops can include antioxidants such as ascorbic acid, butylated hydroxyanisole (BHA), and butylated hydroxytoluene.  See at least column 17, lines 45-53.  (See instant claim 54.)  
Steele teaches ophthalmic eye drops where the osmolality can be 290 mOsm/kg which is isotonic with human tears.  The osmolality can range from 200-600, 240-400, or 28-0 to 320 mOsm/kg.  See at least column 18, lines 51-65, and claim 3.  (See instant claims 59-60.) 
It would have been obvious to formulate the eye drops of Wilson with a sorbitan fatty acid ester surfactant such as lauric acid sorbitol ester as taught by Steele.  One would have been motivated to do so as Steele teaches that this would have been a well-known and useful surfactant in eye drops.
It would have been obvious to formulate the eye drops of Wilson with an antioxidant such as such as ascorbic acid, hydroxyanisole (BHA), and butylated hydroxytoluene.  One would have been motivated to do so as Steele teaches that these would have been well-known and useful antioxidants in eye drops.

The claimed compositions would have been obvious over the prior art.  Note that claim 34 requires that the fragment reduces corneal haze or scarring.  No such functional limitation is required for the polypeptide having 95% or 100% sequence identity with SEQ ID NO: 1.  Even so, the instant specification makes clear that any compositions having the components required by claim 34 would have the recited function of reducing corneal haze or scarring.  These are taught by Wilson.  The added limitations taught by Steele with respect to dependent claims 53, 54, and 59-60 would not abolish the biological activity of the HGF.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa